Exhibit 10.6

ASSIGNMENT OF PURCHASE AGREEMENT

[RR AL and RR IL]

This Assignment of Purchase Agreement (this “Assignment”) is made as of
August 28, 2013 (the “Effective Date”) by and among CHP Partners, LP, a Delaware
limited partnership (“Assignor”), and the CHP RAIDER RANCH TX SENIOR HOUSING
OWNER, LLC, a Delaware limited liability company and CHP RAIDER RANCH TX TENANT
CORP., a Delaware corporation (collectively, “Assignee”).

R E C I T A L S

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns and transfers to the Assignees
certain rights under that certain Purchase and Sale Agreement dated as of
July 3, 2013 (as may be amended from time to time, the “Purchase Agreement”), by
and among RR AL Care Group Limited Partnership, a Delaware limited partnership,
and RR IL Care Group Limited Partnership, a Delaware limited partnership
(collectively, “Seller”), as seller, and Assignor, as purchaser, as more fully
described below:

Assignor hereby assigns and transfers to Assignee, its rights under the Purchase
Agreement to acquire the real property and improvements known as (i) the Club at
Raider Ranch and the assets related to such property, and (ii) the Isle at
Raider Ranch and the assets related to such property.

Assignor represents and warrants that it has not pledged, assigned, sold or
otherwise transferred any of its rights, title, and/or interest in, to and under
the Purchase Agreement or the Properties to any person or entity other than to
Assignee pursuant to this Assignment.

Assignee hereby accepts the foregoing assignment and agrees to assume and be
bound by all of the obligations of Assignor under the Purchase Agreement as
relates to the respective Property assigned to such Assignee under this
Assignment, whether occurring before, on or after the Effective Date.
Notwithstanding the foregoing, nothing in this Assignment shall relieve Assignor
of any liability for the performance of its obligations under the Purchase
Agreement.

Capitalized terms used in this Assignment and not defined elsewhere herein shall
have the same meanings as those capitalized terms set forth in the Purchase
Agreement.

[Signatures appear on following page]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Purchase Agreement as of                                   , 2013.

 

ASSIGNOR:

 

CHP PARTNERS, LP, a Delaware limited partnership

By:   CHP GP, LLC, a Delaware limited liability   company, its general partner

 

  By:  

CNL Healthcare Properties, Inc.,

a Maryland corporation, its sole member

 

  By:   /s/ Erin M. Gray   Name:   Erin M. Gray   Title:   Vice President

 

ASSIGNEE:

 

CHP RAIDER RANCH TX SENIOR HOUSING OWNER, LLC, a Delaware limited liability
company

By:   /s/ Erin M. Gray Name:   Erin M. Gray Title:   Vice President

 

CHP RAIDER RANCH TX TENANT CORP.,

a Delaware corporation

By:   /s/ Erin M. Gray Name:   Erin M. Gray Title:   Vice President

 

2